SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In September 2015: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 35,018,530 0.2228 0.2228 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price R$ Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 01 203,185 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 02 75,325 9.35960 705,011.87 Shares Common Direct with the Company Exerc Options 02 58,050 7.47200 433,749.60 Shares Common Direct with the Company Exerc Options 02 58,050 7.47200 433,749.60 Shares Common Direct with the Company Exerc Options 04 55,025 2.26284 124,512.77 Shares Common Direct with the Company Exerc Options 04 42,325 6.95880 294,531.21 Shares Common Direct with the Company Exerc Options 04 31,055 13.87400 430,857.07 Shares Common Direct with the Company Exerc Options 25 67,200 4.14096 278,272.51 Shares Common Direct with the Company Exerc Options 28 28,120 4.14096 116,443.80 Shares Common Direct with the Company Exerc Options 28 40,890 4.14096 169,323.85 Shares Common Direct with the Company Exerc Options 29 4,375 6.95880 30,444.75 Shares Common Direct with the Company Exerc Options 29 3,345 11.71000 39,169.95 Shares Common Direct with the Company Exerc Options 29 49,825 4.14096 206,323.33 Shares Common Direct with the Company Exerc Options 30 72,050 4.14096 298,356.17 Shares Common Direct with the Company Exerc Options 30 13,505 4.14096 55,923.66 Shares Common Direct with the Company Exerc Options 30 49,327 4.14096 204,261.13 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 02 58,050 19.14 1,111,077.00 Shares Common Direct with the Company Plan of Shares Acquisition 02 58,050 19.14 1,111,077.00 Shares Common Direct with the Company Plan of Shares Acquisition 04 6,273 19.85 124,519.05 Shares Common Direct with the Company Plan of Shares Acquisition 04 36,544 19.85 725,398.40 Shares Common ICAP Corretora Market Acquisition 10 14,500 18.97 275,065.00 Shares Common ICAP Corretora Market Acquisition 10 5,400 18.98 102,492.00 Shares Common ICAP Corretora Market Acquisition 10 42,200 18.99 801,378.00 Shares Common ICAP Corretora Market Acquisition 10 95,800 19.00 1,820,200.00 Shares Common ICAP Corretora Market Acquisition 10 24,000 19.17 460,080.00 Shares Common ICAP Corretora Market Acquisition 10 250,000 19.29 4,822,500.00 Shares Common ICAP Corretora Market Acquisition 10 100,000 19.38 1,938,000.00 Shares Common Fator Corretora Market Acquisition 10 24,000 18.87 452,880.00 Shares Common Fator Corretora Market Acquisition 10 46,200 18.94 875,028.00 Shares Common Fator Corretora Market Acquisition 10 50,000 18.97 948,500.00 Shares Common Fator Corretora Market Acquisition 10 50,000 19.00 950,000.00 Shares Common Fator Corretora Market Acquisition 10 10,000 19.01 190,100.00 Shares Common Fator Corretora Market Acquisition 10 12,900 19.02 245,358.00 Shares Common Fator Corretora Market Acquisition 10 7,100 19.03 135,113.00 Shares Common Fator Corretora Market Acquisition 10 50,000 19.05 952,500.00 Shares Common Fator Corretora Market Acquisition 10 500,000 19.17 9,585,000.00 Shares Common Fator Corretora Market Acquisition 10 249,800 19.32 4,826,136.00 Shares Common Direct with the Company Plan of Shares Acquisition 11 11,804 18.86 222,623.44 Shares Common ICAP Corretora Market Acquisition 14 500,000 18.85 9,425,000.00 Shares Common Fator Corretora Market Acquisition 14 3,500 18.79 65,765.00 Shares Common Fator Corretora Market Acquisition 14 136,500 18.80 2,566,200.00 Shares Common Fator Corretora Market Acquisition 14 75,000 18.81 1,410,750.00 Shares Common Fator Corretora Market Acquisition 14 22,000 18.82 414,040.00 Shares Common Fator Corretora Market Acquisition 14 245,900 18.83 4,630,297.00 Shares Common Fator Corretora Market Acquisition 14 1,700 18.88 32,096.00 Shares Common Fator Corretora Market Acquisition 14 16,700 18.89 315,463.00 Shares Common Fator Corretora Market Acquisition 14 501,200 18.90 9,472,680.00 Shares Common Fator Corretora Market Acquisition 14 4,700 18.91 88,877.00 Shares Common Fator Corretora Market Acquisition 14 8,500 18.92 160,820.00 Shares Common Fator Corretora Market Acquisition 14 10,700 18.93 202,551.00 Shares Common Fator Corretora Market Acquisition 14 26,300 18.94 498,122.00 Shares Common Direct with the Company Plan of Shares Acquisition 25 14,419 19.30 278,286.70 Shares Common Direct with the Company Plan of Shares Acquisition 28 6,040 19.28 116,451.20 Shares Common Direct with the Company Plan of Shares Acquisition 28 8,941 19.28 172,382.48 Shares Common Direct with the Company Plan of Shares Acquisition 28 50,775 19.28 978,942.00 Shares Common Direct with the Company Plan of Shares Acquisition 29 3,596 19.36 69,618.56 Shares Common Direct with the Company Plan of Shares Acquisition 29 10,856 19.36 210,172.16 Shares Common Direct with the Company Plan of Shares Acquisition 30 15,364 19.42 298,368.88 Shares Common Direct with the Company Plan of Shares Acquisition 30 13,505 19.42 262,267.10 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 37,545,695 0.2389 0.2389 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In September 2015: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price (USD) Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 01 203,185 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 02 8,512 5.39000 45,880.50 ADR (*) Common Direct with the Company Plan of Shares Acquisition 30 20,798 4.90000 101,912.35 Total Buy ADR (*) Common Direct with the Company Exerc Options 02 27,375 1.67600 45,880.50 ADR (*) Common Direct with the Company Share-based Payment 04 142,660 5.28000 753,461.36 ADR (*) Common Direct with the Company Exerc Options 30 22,225 2.86280 63,625.73 ADR (*) Common Direct with the Company Exerc Options 30 40,235 2.53293 101,912.35 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 10, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
